DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 103219590 A).
In claim 1, Sun discloses in Figs. 1-16, a multiple antenna system (1) for mobile communication, comprising the following features:
- at least one group of at least two dual-polarized dipole-type radiators (dual-polarized radiator units 7s) is provided, wherein each dipole-type radiator comprises first and second radiator elements (arms as shown),
- the first radiator elements (first pair of arms for 7) are configured to transmit and/or receive in a first polarization plane and the second radiator elements (second pair of arms for 7) are configured to transmit and/or receive in a second polarization plane, both polarization planes being oriented perpendicular to each other (arms are 90 degrees to each others);
- a reflector arrangement (metal reflecting plate 10) is provided and the at least one group of at least two dipole-type radiators (7s) is arranged on the same side of the reflector arrangement (10);
- a phase shifter arrangement (phase shifter 93) is provided which is connected to the first and second radiator elements (the first and second pair of arms) and the phase shifter arrangement (93) is configured to:
a) adjust the phase relationships between the at least two first radiator elements ([0025] the phase shifter 93 to realize the phase shift so as to change the pitch angle of antenna beams) with respect to each other; and
b) adjust the phase relationships between the at least two second radiator elements (7s);
- at least one phase shifter adjustment device (adjustment member 2 and transmission rod 92) is provided, which is mechanically in contact with the phase shifter arrangement (93) and is configured to adjust the phase shifter arrangement ([0033] the adjusting component to move the phase shifter capable of movement member 2); and
- at least one decoupling arrangement (decoupling unit 3) is provided, which is arranged on the same side of the reflector arrangement (10) as the group of at least two dipole-type radiators (7s); characterized by the following features:
- at least one decoupling adjustment device (driven gear 52) is provided, which is coupled to the at least one decoupling arrangement (3); and


- the at least one decoupling adjustment device (52) is mechanically coupled to the phase shifter adjustment device (adjustment member 2 and transmission rod 92), so that in the event of an adjustment movement of the phase shifter adjustment device the at least one decoupling arrangement (decoupling unit 3):
a) is adjustable in width by moving, in a width direction, a first decoupling surface of the at least two decoupling surfaces comprised in the at least one decoupling arrangement device and/or is adjustable in shape by rotating the first decoupling surface of the at least two decoupling surfaces against a second decoupling surface of the at least two decoupling surfaces; or
b) is changeable in its position, whereby the change of position is accelerated or only partially synchronized with the adjusting movement of the phase shifter adjustment device; or
c) is changeable in its position, wherein the at least one decoupling arrangement (decoupling unit 3) is arranged within at least one of the at least two radiators (7s, see Figs. 1, 3 and 5-7).
In claim 2, Sun further discloses the multiple antenna system (1) for mobile communication according to claim 1, characterized by the following feature:
- the phase shifter adjustment device consists of or comprises an adjustment rod (92) which is movable along its longitudinal axis (horizontally) and/or rotatable around its longitudinal axis to provide the adjustment movement (thread driven member 91).
In claim 3, Sun further discloses the multiple antenna system (1) for mobile communication according to claim 2, characterized by the following features:
- the at least one decoupling arrangement (3):
b) is movable by the decoupling adjustment device only along a certain path of movement or over a certain angular range of rotation of the at least one adjustment rod of the phase shifter adjustment device synchronously therewith, whereby the position of the decoupling arrangement changes; or
c) is adjustable with respect to its distance from the reflector arrangement (metal reflecting plate 10) within the at least one of the at least two radiators (7), whereby the position of the decoupling arrangement changes.
In claim 7, Sun further discloses the multiple antenna system (1) for mobile communication according to claim 3, characterized by the following features:
- both decoupling surfaces (upper and lower surfaces for 3) are of the same (same size) or different size; and/or
- the decoupling surfaces have the shape of a:
a) n-corner with n> 3, 4, 5, 6, 7, 8, 9 or 10; or
b) oval; or
c) circle; or
d) n-polygons; or
are approximated to such a shape.
In claim 8, Sun further discloses the multiple antenna system (1) for mobile communication according to claim 3, characterized by the following feature:
- both decoupling surfaces (upper and lower surfaces for 3) run approximately parallel to the reflector arrangement (10) and/or the radiator plane of one or more of the at least two radiators.
In claim 17, Sun further discloses the multiple antenna system for mobile communication according to claim 2, characterized by the following features:
- at least one of the at least two dipole-type radiators (7) comprises a balancing and/or support arrangement (vertical support post);
- the balancing and/or support arrangement is arranged with its first end (bottom portion of the vertical support for 7) on the reflector arrangement (10);
- a second end (top portion of the vertical support for 7) of the balancing and/or support arrangement, which is opposite the first end, is further spaced apart from the reflector arrangement (10);
- radiating surfaces of the radiating elements (radiating arms) are arranged at the second end (the top portion of the vertical support for 7) of the balancing and/or support arrangement;
- the balancing and/or support arrangement encloses a receiving room (space) extending from the first end to the second end;
- the decoupling arrangement (3) is partially or predominantly or completely arranged in the receiving room (see Fig. 2); and
- the decoupling adjustment device (gear 52) is in contact with the decoupling arrangement (3) and the at least one adjustment rod (92), so that when the adjustment rod (92) is moved or rotated, the distance of at least one decoupling arrangement to the reflector arrangement (10) is changeable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al.
In claim 16, Sun discloses the multiple antenna system (1) for mobile communication according to any of the preceding claims claim 1; except for explicitly disclosing characterized by the following feature:
- the decoupling arrangement is enlarged by more than 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or by more than 100% in plan view with respect to its length and/or width.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the decoupling arrangement is enlarged by more than 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or by more than 100% in plan view with respect to its length and/or width, since it has been held that
where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention having the decoupling arrangement enlarged by more than 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or by more than 100% in plan view with respect to its length and/or width; as a matter of engineering design choice based on system involved.
Allowable Subject Matter
Claims 5, 9-14, and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Please note: a) or b) or c) recited in claim 1, so long as one of them is addressed; and c) has been addressed.  Sun discloses the limitations as discussed in the above detailed action where item c) is addressed; c) is changeable in its position, wherein the at least one decoupling arrangement (decoupling unit 3) is arranged within at least one of the at least two radiators (7s, see Figs. 1, 3 and 5-7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844